DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends upon canceled claims 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takaoka et al. (U.S. Patent Pub. No. 2018/0304175).
Regarding claim 47, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
performing a first mixing procedure on each of a plurality of containers situated on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container with container 1 being shown situated on platform (circular disc with arrows below reference #1)), wherein the first mixing procedure consists of the following ordered sub-steps:
rotating the container support platform about a single axis at a first rate for a first period of time longer than about 5 seconds (figure 1, reference #1 and 2; figures 1 and 3, single axis through center; figure 8, flow 1, agitating step; [0031]; [0108]-[0110]; agitation mixing phase);
rotating the container support platform about the single axis at a second rate for a second period of time longer than about 5 seconds (figure 1, reference #2; figures 1 and 3, single axis through center; figure 8, flow 1, defoaming step; [0118]-[0124]; defoaming phase), wherein the first rate is different than the second rate ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), and
stopping the container support platform, and not moving the container support platform for a third period of time (figure 8, flow 1 ending step; [0147]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13,, 15, 17-24, 37, 61, 68 and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (U.S. Patent No. 2018/0304175) in view of Donohue et al. (U.S. Patent Pub. No. 2014/0286124).
Regarding claim 1, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
simultaneously performing a first mixing procedure on each of a plurality of containers situated on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container; figure 3 showing container 1 situated on platform), wherein the first mixing procedure includes:
a plurality of mixing phases ([0148]), wherein in each mixing phase of the plurality of mixing phases consists of rotating the container support platform about a single axis at a single rate for a period of time of about 5 seconds or longer (figures 3A and 3B, rotating around single axis through center of platform (abstract; [0109]; [0110]; [0119]; [0124]), and wherein the single rate for at least one mixing phase of the plurality of mixing phases differs from the single rate for at least one other mixing phase of the plurality of mixing phases ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), and
at least one non-mixing phase, wherein the container support platform is not subjected to the mixing motion (figure 8, starting step and/or ending step; [0147]).
However, the reference does not explicitly disclose at least a portion of the plurality of containers being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the single axis is offset from a center of the container support platform (see figures 2A-2D, little circle (reference #2/5 of platform) rotates offset from big circle center of platform; [0087]).
Regarding claim 3, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the single axis extends through a center of the container support platform (see figures 2A-3B, large circle platform rotating through center of platform; [0087]).
Regarding claim 4, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses the single rate for each of the plurality of mixing phases is a speed of the container support platform, and the speed of the container support platform is different for one mixing phase relative to the speed of the container support platform for an adjacent mixing phase of the plurality of mixing phases ([0047]; [0059]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 5, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the single rate for each of the plurality of mixing phases is a frequency of rotation of the container support platform about the single axis of rotation, and the frequency of rotation is different for one mixing phase relative to the frequency of rotation of the container support platform for an adjacent mixing phase of the plurality of mixing phases (abstract; [0030]; [0058]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 6, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein rotating the container support platform during each mixing phase of the plurality of mixing phases results in swirling of fluids in the containers ([0004]).
Regarding claim 7, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the swirling of the fluids results in the formation of waves in the fluids ([0004], and wherein amplitudes of the waves reach one or more predetermined threshold values ([0004] with controlled rotational frequency stored for the predetermined threshold value [0046]).
Regarding claim 9, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth in claim 80.  The reference as modified further discloses wherein the feedback characteristic is indicative of an effectiveness of the plurality of mixing phases at mixing one or more fluids in one or more containers of the plurality of containers (figures 4 and 5; table 1; [0114]) 
Regarding claim 10, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth in claim 80.  The reference as modified further discloses wherein the feedback characteristic is indicative of an amount of foam formed in one or more fluids in one or more containers of the plurality of containers (figures 6 and 7; table 1; [0115]-[0127]).
Regarding claim 11, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the mixing procedure includes a first cycle of mixing phases and a second cycle of mixing phases ([0021]-[0023] (spin motion procedure with same rotation and reverse rotation first and second frequencies)), wherein the single rate of each of the plurality of mixing phases of the first cycle is the same as the single rate of each of the plurality of mixing phases of the second cycle ([0028]), and wherein the periods of time of the mixing phases of the first cycle are longer than the periods of time of the mixing phases of the second cycle ([0109] reverse rotation and same rotation are different periods of time with the same rotation being longer and can be considered first cycle while reverse being shorter and considered second cycle).
Regarding claim 12, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein in the at least one non-mixing phase, the container support platform is motionless (figure 8, starting step and/or ending step; [0147]).
Regarding claim 13, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein in the at least one non-mixing phase, the container moves (figure 8, starting step and/or ending step; [0147] (inserting and/or taking container out is a movement of the container)).
Regarding claim 15, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
simultaneously performing a mixing procedure on each of a plurality of containers situated on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container; figures 3A and 3B, container 1 situated on platform), the mixing procedure comprising:
a first mixing phase wherein the first mixing phase consists of rotating the container support platform about a single axis at a first rate for a period of time of about 5 seconds or longer (abstract; figures 3A and 3B, single axis through center of platform; [0108]-[0110]; agitation mixing phase);
a second mixing phase performed after the first mixing phase (figure 8, flow 1 defoaming step), wherein the second mixing phase consists of rotating the container support platform about a single axis at a second rate for a second period of time of about 5 seconds or longer (abstract; figures 3A and 3B, single axis through center of platform; [0118]-[0124]), the first rate being different than the second rate ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), and
after the second mixing phase, not performing any mixing motion for a third period of time (figure 8, flow 1 ending step; [0147]).
However, the reference does not explicitly disclose at least a portion of the plurality of containers being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the single axis is offset from a center of the container support platform (see figures 2A-2D, little circle (reference #2/5 of platform) rotates offset from big circle center of platform; [0087]).
Regarding claim 18, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the single axis extends through a center of the container support platform (see figures 2A-3B, large circle platform rotating through center of platform; [0087]).
Regarding claim 19, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least one of the first rate and the second rate includes a speed of the container support platform ([0047]; [0059]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 20, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein at least one of the first rate and the second rate includes a frequency of rotation of the container support platform ([0030]; [0058]; [0097]-[0098]; [0108]; [0123]; [0129]-[0130]; [0133] and table 1).
Regarding claim 21, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first rate is greater than the second rate ([0030]).
Regarding claim 22, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first period of time is shorter than the second period of time ([0109] (first period of 370 seconds) shorter than [0119] (second period of 600 seconds)).
Regarding claim 23, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses further repeating the mixing procedure at least once (figure 8, flow 4 repeats agitating step; [0148]).
Regarding claim 24, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
performing a mixing procedure on each of a plurality of containers situated on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container; figures 3A and 3B show container 1 situated on platform), the mixing procedure comprising:
a first mixing phase, wherein the first phase consists of rotating the container support platform about a single axis at a first rate for a period of time longer than 5 seconds, wherein the first rate and the first period of time are selected to substantially uniformly mix a fluid in a first container of the plurality of containers (abstract; figures 3A and 3B, single axis through center of platform; [0021]-[0022]; [0030]-[0031]; [0108]-[0110]; agitation mixing phase first rotational frequency);
a second mixing phase performed after the first mixing phase ([0021]; [0023]; agitation mixing phase second rotational frequency), wherein the second mixing phase consists of rotating the container support platform about the single axis at a second rate for a second period of time longer than about 5 seconds (abstract; figure 1, second container reference #1 subjected to agitation mixing phase second rotational frequency by platform reference #2; [0021]; [0023]; [0109]; [0110]), the first rate being different than the second rate ([0030]-[0031]; table 1), and wherein the second rate and the second period of time are selected to substantially mix a fluid in a second container of the plurality of containers (figure 1; [0021]; [0023]; [0092]; [0114]), and
a third mixing phase performed after the second phase, wherein the third phase includes not moving the container support platform for a third period of time, and wherein the third period of time is selected to allow foam formed in the fluid of at least one of the first and second containers to dissipate (figure 8, flow 5 ending step; [0147] (it is noted that this limitation only requires the step of not moving the platform for a period of time, and there is no active step for forming foam and dissipating foam required)).
However, the reference does not explicitly disclose the second container has a second size different than the first sized container.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 37, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
identifying a first set of rates at which a first container is movable to result in a first set of values indicative of degrees of mixing of a first fluid in the first container, and identifying a second set of rates at which a second container is movable to result in a second set of values indicative of degrees of mixing of a second fluid in the second container (figures 4-7; table 1; [0105]-[0130]);
selecting a first rate from the first set of rates based at least in part on the first set of values, and selecting a second rate from the second set of rates based at least in part on the second set of values ([0130]; [0133]-[0134];
performing a mixing procedure with a container support platform holding the first and second containers so that the first and second fluids are mixed at the same time (figure 1, reference #1, 2 and 5; figures 2A-3B), wherein the mixing procedure includes a first phase consisting of rotating the container support platform about a single axis at the first rate for a first period of time longer than about 5 seconds and a second phase consisting of rotating the container support platform about the single axis at the second rate for a second period of time longer than about 5 seconds (abstract; figures 3A and 3B, center axis of rotation through platform; [0109]; [0110]; [0119]; [0120]; [0130]; [0133]; [0144]), wherein the first and second containers are situation on the container support platform during the mixing procedure (figure 1, reference #1, 2 and 5; figures 3A and 3B container 1 situation on platform); and
subjecting the container support to no mixing motion for a third period of time while the first and second containers are situated on the container support (figure 8, ending step; [0147]).
However, the reference does not explicitly disclose a first container and second container being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 61, Takaoka et al. discloses a method for mixing fluids in containers (abstract), comprising:
performing a mixing procedure on each of a plurality of containers situated on a container support platform (figure 1, reference #1 being container with two shown, and reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform; figures 2 and 3 with arrows indicating simultaneous mixing procedure on each container; figures 3A and 3B, container 1 situated on platform), the mixing procedure including the following ordered steps:
a first phase consisting of rotating the container support platform about a single axis at a first rate for a first period of time longer than about 5 seconds, wherein the first rate and the first period of time are selected to substantially uniformly mix a first fluid in a first container of the plurality of containers, and wherein the first container has a first size (abstract; figure 1, reference #1 and 2; figures 3A and 3B, single axis through center of platform; [0031]; [0108]-[0110]; agitation mixing phase);
a second phase consisting of rotating the container support platform about the single axis at a second rate for a second period of time longer than about 5 seconds (abstract; figures 3A and 3B, center axis through platform; [0118]-[0124]), wherein the first rate is different than the second rate ([0108]; [0123]; [0129]-[0130]; [0133] and table 1), wherein the second rate and the second period of time are selected to substantially uniformly mix a second fluid in a second container of the plurality of containers ([0024]-[0026]; [0031]; [0047]) and
at least one non-mixing phase consisting of not performing the mixing motion on the container support platform for a third period of time (figure 8, flow 1 ending step; [0147]);
However, the reference does not explicitly disclose the second container has a second size different than the first size.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 68, Takaoka et al. discloses a system for mixing fluids in containers (abstract; figure 1), comprising:
a container support platform capable for receiving the plurality of different sized containers thereon (figure 1, reference #2, 5 and connecting structure holding reference #2 and 5 being the support platform) (it is noted that as recited in the preamble and this limitation, the different sized containers are a functional limitation and the system and platform need only be capable of receiving the plurality of different sized containers; and the different sized containers are not a positive structural limitation required by the claim);
a drive system operatively coupled to the container support platform, wherein the drive system is configured to simultaneously move the plurality of containers received by the container support platform, and the container support platform, in a mixing motion (figure 1, reference #6-16; [0074]-[0087]); and
a controller operatively coupled to the drive system, wherein the controller is configured to control operation of the drive system to perform a mixing procedure with the container support platform, wherein the mixing procedure is capable to include: a first mixing phase consisting of rotating the container support platform about a single axis at a first rate for a first period of time longer than about 5 seconds, a second phase consisting of rotating the container support platform about the single axis at a second rate for a second period of time longer than about 5 seconds, the first rate being different than the second rate, and at least one non-mixing phase consisting of stopping the container support platform and not moving the container support platform for a third period of time (abstract; figures 1, 8 and 9; [0046]; [0058]; [0087]-[0090]).
Regarding limitations recited in claim 68 which are directed to a manner of operating disclosed
 system and controller, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that process limitations do
not have patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App.
1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation
are of no significance in determining patentability of the apparatus claim.” The controller of the system
is capable of controlling the operation of the drive system as recited (abstract; [0046]; [0058]; [0087]-[0090]).
However, the reference does not explicitly disclose at least a portion of the plurality of containers being different sized.  It would have been an obvious matter of design choice to modify the containers of Takaoka et al. to include containers of different size, since such a modification would have involved a mere change in size of a component.  It is well known in the art that processed fluids for agitating and defoaming can have different sized containers in order to process varying amounts of fluids, as evidenced by Donohue [0033]). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 78, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth in claim 80.  The reference as modified further discloses wherein the second mixing procedure is performed in real-time in response to obtaining feedback and modifying the single rate or the period of time for the one or more mixing phases ([0175] (“automatically perform” in real time)).
Regarding claim 79, Takaoka et al. in view of Donohue et al. discloses all the limitations as set forth in claim 80.  The reference as modified further discloses wherein obtaining feedback includes using a sensor that detects at least one of a degree of mixing uniformity, a degree of foam formation, a degree of precipitate formation, and a level of fluid height in the one or more containers (figures 4-7; table 1; [0114]-[0127]).
Regarding claim 80, Takoaka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses obtaining feedback after performing of the mixing procedure, the feedback indicating a characteristic of a fluid held in one or more of the plurality of containers (see figures 4-7; table 1; [0127]-[0130]; [0175]);
modifying the single rate or the period of time for one or more of the plurality of the mixing phases of the first mixing procedure based on the feedback ([0130]; [0133]-[0134]; [0141]; [0167]-[0170]; (with cited paragraphs using the term “adjusting” to indicate the modified rate or time based on the feedback));
simultaneously performing a second mixing procedure on each of the plurality of containers, the second mixing procedure including the one or more mixing phases having the modified single rate or the modified period of time (see figures 4-8; table 1; [0127]-[0130]; [0133]-[0134]; [0141]; [0148]; [0167]-[0170]).
Regarding claim 81, Takoaka et al. in view of Donohue et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the container support platform extends substantially perpendicular relative to the single axis (see figures 3A and 3B, circular platform shown perpendicular to axis through center).
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant argues Takaoka fails to disclose a plurality of containers situated on a container support platform because the reference describes the container 1 is inserted into the container holder 2.  Examiner finds this argument unpersuasive.  As shown in figures 3A and 3B, the containers 1 are situated on the platform, and as shown in figure 1, the containers 1 are situated on the platform which is made up of reference #2 and 5 and the horizontal connecting plate.  This is no different than Applicant’s own platform.  As shown in Applicant’s figure 1 and described in Applicant’s specification, the platform 101 is made up of the horizontal plate 150 as well as the holders 112 and 113; and the containers 130 are considered situated on the platform even though they are also inserted into the holders 112 and 113.
Applicant also argues Takaoka fails to disclose the mixing phase consisting of rotating the container support platform about a single axis because there is rotation about multiple axes.  Examiner finds this argument unpersuasive.  A “single” axis does not preclude there also being other axes.  There is a single axis running through the center of the platform as shown in figures 3A and 3B that performs the mixing phase.  A single axis just means at a minimum one axis.  Furthermore, as Applicant indicated in his Remarks on page 12, the language “independent” rotation provides the support for there being a single axis.  Consistent with Applicant’s support, Takaoka similarly states that the orbital and spin motions are independently controlled (see abstract) which would then satisfy the limitations of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774